Citation Nr: 9929214	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  93-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral pterygium.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.

In December 1991, the San Juan, Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs (VA) granted 
service connection for bilateral pterygium, and assigned a 
noncompensable evaluation.  The veteran thereafter appealed 
that decision to the Board of Veterans' Appeals (Board), 
seeking a compensable rating for his service-connected 
bilateral pterygium.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral eye disability, pterygia, is 
manifested by redness, itching, and epiphora, but no 
impairment of vision.


CONCLUSION OF LAW

The veteran's bilateral pterygium is 10 percent disabling and 
no more.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, and Part 4, Codes 6034, 6009 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that his eyes were 
found to be normal during an entrance examination in July 
1968.  Records show that the veteran complained of eye pain, 
and was diagnosed with pterygium in October 1968.  Other 
treatment records dated in October, November, and December 
1968 show that the veteran complained of burning in his eyes 
and was scheduled for pterygium surgery, which was delayed 
due to the veteran's leaving for another duty station.  The 
veteran continued to receive treatment for pterygium in 
January, April, June, and July of 1969.  The veteran 
subsequently was treated for pain in his eyes due to exposure 
to sun and dust in September 1969.  The report of a 
separation examination dated in February 1970 noted a 
diagnosis of pterygium.  A report of Medical History dated in 
February 1970 included a notation that the veteran had been 
diagnosed with pterygium, and that surgery was not advised.

Private medical records dated in June 1971 found the 
veteran's visual acuity to be 20/25 in the right and left 
eyes.

VA treatment records dated in October 1987 noted the 
veteran's complaints of poor vision and a foreign body 
sensation in his eyes.  The diagnosis given was of pterygium 
in the left eye.

VA treatment records dated in June 1989 noted a diagnosis of 
nasal pterygium, for which the veteran was receiving 
medication.  Ophthalmology records dated in June 1989 stated 
that the veteran had allergies in addition to pterygium.

A VA examination in May 1990 found the veteran's vision to be 
20/25 in the right and left eyes.  Nasal pterygium was 
diagnosed in both eyes.

A private medical record dated in May 1991 listed diagnoses 
of binasal pterygia and non-specific conjunctivitis.  Another 
record dated in May 1991 stated that the veteran had been 
regularly treated for problems with his eyes due to bilateral 
pterygium since 1973.

During a personal hearing at the RO in September 1991, the 
veteran testified that his eyes were constantly watering.  
The veteran further stated that he sometimes had the 
sensation of a foreign body in his eyes, accompanied by a 
burning sensation.  According to the veteran, he began to 
notice the symptoms of pterygium after being exposed to 
irritants such as dust while in service.  The veteran stated 
that since leaving service he had been under continuous 
treatment for redness and irritation of his eyes.

A VA opinion dated in November 1991, signed by Jaime E. 
Irizarry, M.D., stated that the veteran's pterygium could 
have been growth activated by exposure to sun and dust.

A private medical record dated in November 1991 noted 
symptoms of blurred vision and a diagnosis of bilateral 
pterygium.

A VA examination report dated in July 1992 noted the 
veteran's complaints of burning and irritation in his eyes, 
for which he used eye drops.  The veteran's uncorrected 
vision was listed as 20/30 near and 20/25 far in the right 
eye, with 20/30 near and 20/40 far in the left eye.  
Bilateral pterygium, nasal side was diagnosed, with decreased 
tear production and decreased tear break-up time.

A VA examination in July 1998 found the veteran's uncorrected 
vision to be 20/40 in the right eye, and 20/40 in the left 
eye.  The veteran's complaints included occasional watery 
eyes as well as itching and redness.  The diagnoses given 
included allergic conjunctivitis and recurrent pterygium in 
the left eye.  The examiner stated his opinion that the 
veteran's allergic conjunctivitis was responsible for 
symptoms of redness, itching, and epiphora, and that 
recurrent pterygium in the left eye may also contribute to 
these symptoms.  The examiner further stated that there was 
no compromise in the veteran's visual acuity.

Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating is plausible and is thus considered well 
grounded.  Moreover, it appears that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. 
§ 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  When there is a question as 
to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The Board further notes that this case comes on appeal 
from a December 1991 rating decision, which assigned a 
noncompensable evaluation after service connection for 
bilateral pterygium was granted in a hearing officer decision 
in December 1991.  Consideration must therefore be given to 
staged ratings under Fenderson.

The applicable schedular criteria for pterygium under Code 
6034 require that a rating be based on loss of vision, if 
any.  The record fails to show that the veteran has suffered 
any loss of vision due to his service-connected bilateral 
pterygium.  Private medical records dated in June 1971 noted 
the veteran's vision to be 20/25 in the right and left eyes, 
and a subsequent VA examination in May 1990 also assessed the 
veteran's vision as 20/25 in the right and left eyes.  A VA 
examination report dated in July 1992 recorded uncorrected 
vision as 20/30 near and 20/25 far in the right eye, and 
20/30 near and 20/40 far in the left eye.  A VA examination 
conducted in July 1998 found the veteran's vision to be 20/40 
in the right and left eyes, and that there was no compromise 
in the veteran's visual acuity.  According to the rating 
criteria for vision loss found in 38 C.F.R. § 4.84(a), vision 
of 20/40 in both eyes warrants a noncompensable evaluation.

The record shows that the veteran has complained of pain, 
burning, redness, watering, and eye irritation in connection 
with his pterygium.  The veteran has been diagnosed as having 
conjunctivitis, specified as allergic conjunctivitis on a VA 
examination report dated in July 1998.  An opinion given with 
the July 1998 VA examination stated that the veteran's 
allergic conjunctivitis, which is not service connected, was 
responsible for symptoms of redness, itching, and epiphora, 
but that the veteran's service-connected pterygium may also 
contribute to these symptoms.  Considering that the record 
does not contain any evidence disputing the July 1998 VA 
examination opinion, and affording the veteran the benefit of 
the doubt, the Board finds that the symptoms of redness, 
itching, and epiphora are, to some degree, part and parcel of 
the veteran's service connected pterygium.

Unhealed eye injuries, in chronic form, are rated from 10 to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology. The minimal rating during active pathology shall 
be 10 percent. 38 C.F.R. § 4.84a, Diagnostic Code 6009 
(1998).  

A VA opinion in November 1991 stated that the veteran's 
pterygium could have been growth activated by exposure to sun 
and dust during service, and a rating under Code 6009 is 
warranted for any chronic disability due to unhealed eye 
injury which occurred during service.  To the extent that the 
veteran's eye redness, itching, and epiphora, as part and 
parcel of the veteran's pterygium, represents the residuals 
of an unhealed eye injury, they are properly rated under Code 
6009.  The medical evidence does not indicate the presence of 
any impairment of visual acuity or field loss, or rest 
requirements.  The evidence does show complaints of eye pain, 
and that the veteran has eye redness, itching, and epiphora.  
While there is evidence of active pathology, the record does 
not show that the veteran's pterygium and associated 
manifestations interfere with earning capacity such as to 
warrant a rating above 10 percent.  Therefore, based on the 
minor incapacity caused by the veteran's pterygium and its 
associated manifestations, a 10 percent rating, and no more, 
is assigned.

The Board finds that the disability picture that is presented 
is not so unusual that it renders impractical the regular 
schedular standards, in that there is neither evidence of 
frequent hospitalizations nor marked interference with 
employment due to the veteran's pterygium and associated 
manifestations.  Accordingly, referral of this case to the RO 
for consideration of an extra-schedular rating under 38 
C.F.R. § 3.321 is not warranted.

Granting every benefit of the doubt to the veteran, it is the 
finding of the Board that eye redness, itching, and epiphora 
are part and parcel of the veteran's service connected 
pterygium, and are entitled to a 10 percent rating.  
Consideration has been given to staged ratings under 
Fenderson, but the Board finds that the evidence does not 
show entitlement to a rating in excess of 10 percent since 
the effective date of the grant of service connection.


ORDER

A rating of 10 percent, and no more, is granted for bilateral 
pterygium.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

